UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2406


FRANCISCA DE JESUS DURAN-DE-GARCIA,

                       Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                       Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 29, 2014                  Decided:   June 18, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael E. Rosado, LAW OFFICES OF ROSADO & SOLTREN, P.C.,
Beltsville,   Maryland,   for   Petitioner.  Stuart    F.   Delery,
Assistant   Attorney   General,   Terri   J.  Scadron,    Assistant
Director, Kathryn L. Deangelis, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francisca De Jesus Duran-De-Garcia (Duran), a native

and citizen of El Salvador, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing her appeal

from the Immigration Judge’s denial of her requests for asylum

and withholding of removal.             We have thoroughly reviewed the

record, including the transcript of Duran’s merits hearing and

all supporting evidence.        We conclude that the record evidence

does not compel a ruling contrary to any of the administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.               See INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).

            Accordingly, we deny the petition for review for the

reasons   stated   by   the    Board.       See   In   re:   Duran-De-Garcia,

(B.I.A. Oct. 21, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this     court   and   argument    would   not   aid   the

decisional process.



                                                              PETITION DENIED




                                        2